Citation Nr: 0026532	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  99-09 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture, subluxation C2 on C3, currently evaluated as 20 
percent disabling. 

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1964 to October 
1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Louisville, 
Kentucky, Department of Veterans Affairs (VA) Regional Office 
(RO).  An October 1999 rating decision increased the 
evaluation to the current 20 percent, but no more, for the 
veteran's residuals of a fracture, subluxation of C2 on C3, 
effective June 12, 1998, the date of the current increased 
rating claim.


FINDINGS OF FACT

1.  The veteran's residuals of a fracture of C2 with 
subluxation of C2 on C3 are manifested by limitation of 
motion of the cervical spine and by a demonstrably deformed 
vertebral body.  

2.  The medical evidence as a whole implies that it is 
plausible that the veteran's bilateral hearing loss was 
aggravated during his active service.


CONCLUSIONS OF LAW

1.  The criteria for a separate, 10 percent evaluation for 
deformity of a cervical vertebral body, in addition to the 20 
percent evaluation already assigned for residuals of a 
fracture, subluxation of C2 on C3, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§4.7, 4.40, 
4.45, 4.59, 4.71a, Codes 5285, 5290, 5293 (2000). 

2.  The veteran's claim for service connection for bilateral 
hearing loss is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to an evaluation in 
excess of 20 percent for his service-connected residuals of a 
fracture, subluxation of C2 on C3.  The veteran also contends 
that he is entitled to service connection for hearing loss.

1.  Claim for Increased Evaluation for Cervical Spine 
Disability

The veteran's service medical records reveal that he incurred 
a hangman's type fracture of the cervical spine in February 
1966 during his active service.  The lamina of C2 was 
fractured at the junction of the lamina and the articular 
facet with approximately three millimeters distraction of the 
fragments.  The posterior portion of C2 was subluxed 2 
millimeters forward onto C3.  An October 1967 separation 
examination is devoid of notation as to residuals of that 
injury.

An August 1975 VA cervical spine X-ray report states that 
there was no evidence of osseous abnormalities, that the 
height of the vertebral bodies was maintained, no narrowing 
disc disease was present and that neither spondylosis nor 
spondylolisthesis were demonstrated. 

A September 1975 rating decision established service 
connection and granted a 10 percent evaluation for residuals 
of a fracture, subluxation of C2 on C3.

A July 1980 VA X-ray report notes a partial fusion of the 
vertebral bodies of the posterior elements of C2-C3 with 
satisfactory bony alignment.  An interval change was noted 
from the August 1975 X-rays.  

An anterior cervical disc excision C6-C7 was performed in 
April 1988 at the Central Baptist Hospital in Lexington, 
Kentucky.  August 1998 VA X-rays reveal a surgical fusion of 
the C5, C6 and C7 vertebral bodies.  The radiologist thought 
that the partial fusion of C2 and C3 observed was congenital.  
No fractures, dislocations or bony lesions were noted.  Very 
minimal degenerative changes were also noted. 

An August 1998 VA orthopedic examination report states that 
there was no tenderness to palpation of the cervical spine 
but that there was tightness of the paraspinal muscles.  
Flexion was limited to 20 degrees with grimacing; extension 
was to 15 degrees with grimacing.  Lateral flexion was 15 
degrees bilaterally with pain greater on the right.  Rotation 
was to 20 degrees bilaterally with pain at the extremes of 
motion.  The diagnoses assigned were: history of cervical 
spine injury, status post-anterior cervical diskectomy times 
two with chronic pain and painful range of motion, and, mild 
degenerative arthritis of the cervical spine.  

During a May 1999 VA orthopedic examination, the veteran 
complained of neck pain aggravated by sitting.  The cervical 
spine and the cervical level paraspinous muscles were not 
tender to palpation.  Flexion was to 40 degrees with 
grimacing in the terminal 20 degrees.  Extension was to 35 
degrees with grimacing in the terminal 10 degrees.  Lateral 
bending was to 35 degrees left, 30 right, again with 
grimaces.  Rotation was to 60 degrees bilaterally with 
grimaces.  Left triceps reflexes were not elicited.  After 
review of the X-rays, the impression was mild degenerative 
changes and fusion of C2-C3. 

In an August 1999 addendum, the examiner noted that the 
claims file included evidence of a fracture of the posterior 
aspect of the second cervical vertebra together with some 
fragments that had been broken off and that a later X-ray 
showed partial fusion of C2 and C3.  The examiner found no 
reason to assume that the partial fusion was a congenital 
lesion.  It was felt to be more likely than not that the 
veteran's problem stemmed from his in-service injury.  

Analysis

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts pertinent to this issue have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist him as mandated by 
law.  38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42, the 
Board has reviewed all the evidence of record pertaining to 
the history of the veteran's residuals of a fracture, 
subluxation of C2 on C3, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In the October 1999 rating decision, the RO evaluated the 
veteran's cervical spine disorder as being 20 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 
5285-5290.  The Board has also considered Diagnostic Codes 
5286 and 5287.  Diagnostic Code 5285 provides for a 100 
percent evaluation for residuals of a vertebral fracture with 
cord involvement, bedridden, or requiring long leg braces.  A 
60 percent evaluation is for assignment if without cord 
involvement; abnormal mobility requiring neck brace (jury 
mast).  In other cases, the disability is evaluated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of the vertebral 
body. 

Severe limitation of motion of the cervical spine warrants a 
30 percent evaluation.  Moderate limitation of motion 
warrants a 20 percent evaluation and a 10 percent evaluation 
is for assignment for slight limitation of motion of the 
cervical spine.  38 C.F.R. §4.71a, Diagnostic Code 5290 
(2000).

Regarding the limitation of motion of the veteran's cervical 
spine, the most recent examination discloses that his flexion 
was to 40 degrees, with pain for the last 20 degrees, and 
extension was to 35 degrees with pain in the last 10 degrees.  
The veteran also retained lateral flexion to 30 degrees right 
and 35, left, and rotation to 60 degrees on each side with 
pain only on the extremes of motion.  The Board finds that 
his range of motion is moderate, even considering that part 
of each retained range of motion is painful.  However, given 
the considerable motion retained, that evidence is against a 
finding that the veteran has severe limitation of motion, 
even with consideration of pain, under Diagnostic Code 5290.  

Additionally, the Board has considered Diagnostic Code 5293 
regarding intervertebral disc syndrome.  Pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief, warrants a 60 percent 
evaluation.  Severe intervertebral disc syndrome, with 
recurring attacks, with intermittent relief, warrants a 40 
percent evaluation.  38 C.F.R. §4.71, Diagnostic Code 5293 
(2000).  However, the examination reports are negative for 
medical diagnosis of intervertebral disc syndrome, radiologic 
evidence of disc space alterations or herniated discs, and 
there is no medical evidence of neuropathy, other than 
absence of left triceps muscle reflex.  The Board also notes 
in particular that there is no evidence of muscle spasm.  
Thus, the veteran does not meet the criteria for an 
evaluation in excess of 20 percent for cervical disability 
under Diagnostic Code 5293. 

Because there is no evidence of record to show that the 
veteran has been shown to have complete bony fixation of the 
spine or ankylosis of the cervical spine, so as to meet the 
criteria for an evaluation in excess of 20 percent under 
Diagnostic Codes 5286 or 5287.  In particular, the Board 
notes that, despite surgical fusions, the evidence of record, 
which discloses that the veteran has considerable retained 
range of cervical motion in all planes, contradicts a finding 
that there is actual ankylosis, either favorable or 
unfavorable.  The Board finds that Diagnostic Codes 5285 and 
5290 best reflect the veteran's disability.  See Butts v. 
Brown, 5 Vet. App. 532 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence). 

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 as well as DeLuca v. Brown, 8 Vet. App. 202 
(1996).  However, while the veteran grimaced during some 
range of motion testing and at the extremes of rotation, the 
pathology and objective observations of the claimant's 
behavior do not satisfy the requirements for an evaluation in 
excess of 20 percent. 

The Board notes that there was no finding of a congenital 
defect during the X-rays made prior to August 1998.  
Subsequent X-ray reports are negative for medical opinions to 
the effect that the veteran has a congenital cervical spine 
defect.  Although the 1999 VA examiner originally felt that 
the veteran's fusion appeared to be congenital, his addendum 
to the examination report specifically states that there was 
no reason to assume that the partial fusion was a congenital 
lesion and that more likely than not that his problem stemmed 
from his in-service injury.  The examiner reached that 
conclusion after a review of the entire claims file, to 
include the veteran's service medical records.  Therefore not 
only has there been no clinical confirmation of the 
radiologist's impression, it has been specifically rejected.  
The Board finds the examiner's opinion to be the more 
persuasive because the examiner reviewed the entire record, 
including his clinical findings, in formulating his opinion; 
there is no evidence that the radiologist did so.  

The Board finds that the preponderance of the evidence 
establishes that the veteran incurred a demonstrably deformed 
vertebral body at C2 while in service.  A separate evaluation 
of 10 percent is in order for a demonstrably deformed 
vertebral body under Diagnostic Code 5285.  This is the 
maximum evaluation permitted under Diagnostic Code 5285 for a 
deformed vertebral body.  The Board notes that the 10 percent 
evaluation is not applied separately to the vertebral bodies 
affected by the surgical fusion, as those alterations in the 
vertebral bodies were planned for treatment purposes.  

Regarding the veteran's cervical spine disabilities all doubt 
has been resolved in his favor, and the Board finds that 
additional of a 10 percent evaluation under Diagnostic Code 
5285 in addition to the 20 percent evaluation warranted for 
limited motion under Diagnostic Code 5290 is warranted.  38 
U.S.C.A. § 5107. 

2.  Claim for Service Connection for Hearing Loss

The June 1964 service entrance examination report reveals 
high frequency hearing loss.  The puretone thresholds in 
decibels were 0, 0, 0, 15 and 30 right at 500, 1000, 2000, 
3000 and 4000 Hertz respectively.  On the left, the 
thresholds were 0, 5, 5, 15 and 55 at 500, 1000, 2000, 3000 
and 4000 Hertz.

The October 1967 separation examination report indicates that 
the veteran's thresholds were 0, 0, -5, 30 and 50 decibels 
right and 0, 0, 0, 20 and 55 decibels left at 500, 1000, 
2000, 3000 and 4000 Hertz respectively in June 1964.  

Service connection may be granted for any disability 
resulting from disease or injury incurred in or aggravated by 
service in the Armed Forces, or for certain disabilities 
which are initially manifest to a compensable degree of 10 
percent or more within an applicable presumption period.  38 
U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.  
Sensorineural hearing loss, being a disorder that involves 
the central nervous system, is a disability to which this 
presumption applies.  Splane v. West, 216 F.3rd 1058, 1067-
1069 (Fed. Cir. 2000). 

As the veteran's hearing loss thresholds were different at 
service separation than at service induction, the Board finds 
that the veteran has established a well-grounded claim of 
entitlement to service connection, with consideration of the 
presumptive service connection provisions for disease defined 
as chronic.  When a well-grounded claim is established, VA 
has a duty to assist the veteran in establishing the facts of 
the claim.  38 U.S.C.A. § 5107(a).  Further development, 
including medical opinion as necessary to determine whether 
sensorineural hearing loss was, in fact, incurred or 
aggravated in service, is required, as directed in the REMAND 
appended to this decision.


ORDER

Adding the 10 percent evaluation warranted for a demonstrably 
deformed cervical vertebral body to the 20 percent evaluation 
assigned for limitation of motion, a 30 percent evaluation is 
granted for residuals of a fracture, subluxation of C2 on C3, 
subject to the law and regulations governing the criteria for 
award of monetary benefits.  

The appeal for service connection for a hearing loss is well-
grounded, and, to this extent only, the appeal is granted.



REMAND

The August 1998 VA audiological examination report states 
that the veteran complained of bilateral decreased hearing of 
high frequencies.  The puretone thresholds were 5, 20, 20, 70 
and 100 decibels right at 500, 1000, 2000, 3000 and 4000 
Hertz respectively and 5, 15, 20, 65 and 90 left.  The 
examination report is negative for an opinion regarding 
whether hearing loss was incurred or aggravated in service.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

For the above reasons the case is REMANDED for the following:

1.  The RO should obtain any treatment 
records or examination reports pertaining 
to the veteran's bilateral hearing loss 
since August 1998.

2.  The veteran should be afforded a VA 
audiological examination with an 
appropriate specialist (or specialists) 
for the purpose of evaluating the 
etiology and severity of his bilateral 
hearing loss.  It is essential that the 
claims file be made available to the 
examiner(s) for review in connection with 
the examination(s).  Any tests or studies 
deemed necessary for complete evaluations 
should be accomplished.  In determining 
whether the veteran incurred or 
aggravated hearing loss in service, the 
examiner(s) should discuss the veteran's 
June 1964 service entrance audiology 
testing results, his October 1967 service 
separation audiology testing results, and 
history of noise exposure, and the 
examiner(s) should provide an opinion as 
to whether it is at least as likely as 
not that the veteran incurred or 
aggravated hearing loss in service.  The 
RO must inform the veteran, in writing, 
of all consequences of failure to report 
for examination(s).

3.  After this is accomplished, the RO 
should again consider the veteran's claim 
of entitlement to service connection for 
bilateral hearing loss.  If any benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.
	

			
	TRESA M. SCHLECHT
	Acting Veterans Law Judge 
                                            Board of 
Veterans' Appeals
	

 



